This is the second appeal in this case. The first, decided by the Supreme Court, is reported in 216 Ala. 252, 112 So. 907. So far as we can see, the opinion by the Supreme Court, supra, contains about all that is necessary to be said, on the questions now presented to us.
The errors on the former trial of the case, pointed out by the Supreme Court, appear to have been definitely corrected on the trial resulting in the judgment from which this appeal is taken, or rather the defect in the testimony which caused the rulings therein mentioned to be erroneous was supplied on this trial, and we fail to see the need of a further discussion by us. On the instant trial there was positive evidence of a sale by defendant (appellant) of the cotton in question, which would support the recovery either in case for the destruction of plaintiff's (appellee's) lien, or in trover for the conversion of the cotton in question.
None of the rulings assigned as error, and sufficiently argued here to prevent it being said they were waived, appear to have been, in the light of the opinion by the Supreme Court on the former appeal, supra, prejudicially erroneous, and the judgment is affirmed.
Affirmed.